Citation Nr: 0113130	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  00-07 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) benefits.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from February 1969 to December 
1971.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 special apportionment 
decision of the St. Petersburg, Florida, Regional Office 
(RO), which denied the appellant's claim of entitlement to an 
apportionment of the veteran's Department of Veterans Affairs 
(VA) benefits on behalf of H, the veteran's minor son.  The 
appellant has represented herself throughout this appeal.  


REMAND

The appellant asserts that H is entitled to an apportionment 
of the veteran's VA benefits for his support.  The appellant 
advances that the veteran failed to accurately report his 
income to the VA and the RO subsequently based its 
determination as to H-'s entitlement to an apportionment of 
the veteran's VA benefits upon the erroneous financial 
information.  

A claim for an apportionment is a contested claim and is 
therefore subject to special procedural regulations.  Under 
38 C.F.R. § 19.100 (2000), all interested parties will be 
specifically notified of the action taken by the agency of 
original jurisdiction in a simultaneously contested claim and 
of the right and time limit for initiating an appeal, as well 
as hearing and representation rights.  In reviewing the 
record, the Board observes that that the veteran was 
apparently not informed that the appellant had submitted a 
notice of disagreement and perfected a substantive appeal 
from the denial of an apportionment as he was not provided 
with either a statement of the case or a copy of the 
appellant's substantive appeal as required under the 
provisions of 38 U.S.C.A. § 7105A(b) (West 1991); 38 C.F.R. 
§§ 19.101, 19.102 (2000).  

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the appellant of 
any information and any evidence not previously provided to 
the VA that is necessary to substantiate her claim.  The VA 
shall make reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The appellant's 
request for apportionment has not been considered under the 
amended statutes.  Therefore, the appellant's claim must be 
returned to the RO.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In various written statements, the appellant advances that 
the veteran inaccurately reported his income to the VA by 
failing to include his receipt of Civil Service Retirement 
System death benefits as a surviving spouse.  The record 
contains the veteran's September 1996 application for such 
benefits.  In an October 1999 written statement, the veteran 
reported that he received VA and Social Security 
Administration (SSA) disability benefits.  The veteran did 
not indicate that he received any Civil Service Retirement 
System death benefits.  The Board finds that additional 
development of the record would be helpful in accurately 
determining the veteran's current income and expenses.  
Accordingly, this case is REMANDED for the following action:

1.  The veteran and his accredited 
representative should be provided with 
copies of the statement of the case and 
the appellant's substantive appeal in 
accordance with the provisions of 38 
U.S.C.A. § 7105A(b) (West 1991) and 38 
C.F.R. §§ 19.100, 19.101, 19.102 (2000).  
The veteran should be afforded the 
appropriate period in which to respond.  

2.  The RO should then contact the veteran 
and request that he provide information as 
to his current income and expenses 
including whether he receives any Civil 
Service Retirement System death benefits.  

3.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  The RO should then readjudicate the 
appellant's claim of entitlement to an 
apportionment of the veteran's VA 
benefits.  

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 
law.  No inference should be drawn from it regarding the 
final disposition of the appellant's claim.  



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

